Citation Nr: 1755923	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO. 11-26 576A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for sleep apnea, including as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel



INTRODUCTION

The Veteran served on active duty from November 1978 to November 1998.
	
This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Baltimore, Maryland, Regional Office (RO) of the Department of Veterans Affairs (VA). 

This case was most recently before the Board in January 2017,when the claim for service connection for sleep apnea was remanded for further development. An August 2017 supplemental statement of the case (SSOC) was issued, and the case is once again before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case. As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 

The Board notes that the Veteran underwent a March 2017 VA examination regarding his sleep apnea. The VA examiner provided a negative etiological opinion at that time, stating that the Veteran's sleep apnea was not likely due to any events in service but noting that "there are many factors which must have contributed in his 13 years of civilian life like weight gain and other physical conditions." Significantly, the VA examiner did not specify which "physical conditions." The Board notes that the Veteran is service-connected for degenerative disc disease of the lumbar spine, chronic neck strain, hypertension, viral meningitis, lumbar radiculopathy of the right lower extremity, lumbar radiculopathy of the left lower extremity, and erectile dysfunction. The VA examiner's opinion is vague and does not specify whether any of the Veteran's service-connected "physical conditions" contributed to his sleep apnea. An addendum VA medical opinion is thus necessary.

Additionally, the Veteran now contends that his sleep apnea is due to his service-connected hypertension. Specifically, the Veteran, through his representative, asserts that there is a link between sleep apnea and hypertension. See September 2017 Informal Hearing Presentation. The Veteran's representative cited two medical studies with internet citations to support their assertions. A medical opinion regarding any relationship between the Veteran's sleep apnea and hypertension has not been provided. As such, a remand is necessary. 38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following actions:

1. Forward the Veteran's claims folder to the March 2017 VA examiner, or to another qualified medical professional, for addendum opinions regarding the claim for service connection for sleep apnea. If the examiner is unable to provide the requested supplemental opinions without examining the Veteran, schedule the Veteran for a new VA examination, to obtain the information requested. The examiner is requested to review the claims folder, to include this remand. 

Following review of the claims file, the examiner must provide opinions on the following: 

(a) Whether it is at least as likely as not (i.e., there is a probability of 50 percent or greater) that any sleep apnea had its clinical onset during the Veteran's active duty service or is otherwise etiologically related to his active service. 

The examiner should consider the statements by the Veteran, his wife, and his children that the Veteran had symptoms of snoring since service. 

(b) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's sleep apnea is caused by his service-connected disabilities (degenerative disc disease of the lumbar spine, chronic neck strain, hypertension, viral meningitis, lumbar radiculopathy of the right lower extremity, lumbar radiculopathy of the left lower extremity and erectile dysfunction).  

(c) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's sleep apnea is aggravated by his service-connected disabilities (degenerative disc disease of the lumbar spine, chronic neck strain, hypertension, viral meningitis, lumbar radiculopathy of the right lower extremity, lumbar radiculopathy of the left lower extremity and erectile dysfunction).

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

The examiner is asked to address the internet articles noted in the October 2017 Informal Hearing Presentation which suggests that there is a link between hypertension and sleep apnea. 

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

2. Readjudicate the Veteran's claim on appeal, as discussed above. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond. Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).


